Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 5 and 15 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The lengths recited in claims 5 and 15 as recited are not definite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-10 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6444966 B1 to Mukumoto et al. (“Mukumoto”).
Mukumoto discloses:
Regarding claim 1: 
a heating chamber (e.g., heating chamber 10) that accommodates a substance to be heated (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45); 
a microwave generator (e.g., magnetron 12) that generates a microwave (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45); 
a rotating antenna (e.g., rotational antenna 15) including a ceiling surface, a side-wall surface, and a microwave radiator, the ceiling surface and the side-wall surface constituting a waveguide structure, the rotating antenna radiating the microwave from the microwave radiator into the heating chamber (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45); 
a driver (e.g., driving motor 17) that rotates the rotating antenna (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45); and 
a controller (e.g., operating panel 6) that controls the microwave generator and the driver (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45), 
wherein the rotating antenna further includes a flange (e.g., spacer 32, circular portion 35A, cylindrical portion 35B) that is formed on a periphery of the side-wall surface so as to face an inner wall surface of the heating chamber and so as to surround the side-wall surface (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45), 
the flange has choke sections that reduce a leakage of the microwave (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45), 

the choke sections are configured to set  impedance at the open end of the flange to be lower than impedance of the side-wall surface (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45);
Regarding claim 5: a length between the periphery of the side-wall surface and an edge of the flange is equal to substantially one quarter of a wavelength of the microwave (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45);
Regarding claim 6: 
the rotating antenna further includes a coupling shaft (e.g., shaft 16) that has a first end coupled to the ceiling surface and a second end coupled to the driver (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45), and 
a length of the ceiling surface in a direction parallel to a center line of the waveguide structure which passes through a center of the coupling shaft and a middle of the microwave radiator is greater than a length of the ceiling surface in a direction perpendicular to the center line (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45);
Regarding claim 7: the ceiling surface has at least one opening (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45);
Regarding claim 8: 
the rotating antenna further includes a coupling shaft that has a first end coupled to the 3Application No. 15/300,719Attorney Docket No. 11329/503 ceiling surface and a second end coupled to the driver (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45), 

rotation round polarization is radiated from the opening (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45);
Regarding claim 9:
a heating chamber (e.g., heating chamber 10) that accommodates a substance to be heated (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45); 
a microwave generator (e.g., magnetron 12) that generates a microwave (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45); 
a rotating antenna (e.g., rotational antenna 15) including a ceiling surface, a side-wall surface, and a microwave radiator, the ceiling surface and the side-wall surface constituting a waveguide structure, the rotating antenna radiating the microwave from the microwave radiator into the heating chamber (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45); 
a driver (e.g., driving motor 17) that rotates the rotating antenna (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45); and 
a controller (e.g., operating panel 6) that controls the microwave generator and the driver (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45), 
wherein the rotating antenna further includes a flange (e.g., spacer 32, circular portion 35A, cylindrical portion 35B) that is formed on a periphery of the side-wall surface so as to face an inner wall surface of the heating chamber and so as to surround the side-wall surface (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45), 
wherein the flange has choke sections that reduce a leakage of the microwave (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45), 

wherein a resonator (e.g., plate 9, rotational antenna 15) is formed so as to cover the flange and the rear-end side-wall surface (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45), and 
wherein there exists a resonant space which is surrounded by the rear-end side-wall surface, the flange, and the resonator (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45);
Regarding claim 10: the flange constitutes a part of the resonator (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45);
Regarding claim 12: the choke sections are formed in the flange by configuring the flange to provide a gap between the flange and the inner wall surface of the heating chamber changes with location (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45);
Regarding claim 13: the choke sections are formed in the flange by configuring a first gap portion of the gap between an end of the flange, the end being closer to a rotational axis of the rotating antenna, and the inner wall surface of the heating chamber to be larger than a second gap portion of the gap between the open end of the flange and the inner wall surface of the heating chamber (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45);
Regarding claim 14: 
a heating chamber (e.g., heating chamber 10) that accommodates a substance to be heated (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45); 
a microwave generator (e.g., magnetron 12) that generates a microwave (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45); 

a driver (e.g., driving motor 17) that rotates the rotating antenna (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45); and 
a controller (e.g., operating panel 6) that controls the microwave generator and the driver (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45), 
wherein the rotating antenna further includes a flange (e.g., spacer 32, circular portion 35A, cylindrical portion 35B) that is formed on a periphery of the side-wall surface so as to face an inner wall surface of the heating chamber and so as to surround the side-wall surface (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45),
 the flange has choke sections that reduce a leakage of the microwave (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45), and 
the choke sections are configured to generate a low impedance region in the flange relative to other region of the flange, the low impedance region surrounding side-wall surfaces (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45).
Regarding claim 15: a length between the periphery of the side-wall surface and an edge of the flange is equal to substantially one quarter of a wavelength of the microwave (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45);
Regarding claim 16: 
the rotating antenna further includes a coupling shaft (e.g., shaft 16) that has a first end coupled to the ceiling surface and a second end coupled to the driver (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45), and 

Regarding claim 17: the ceiling surface has at least one opening (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45); and
Regarding claim 18: 
the rotating antenna further includes a coupling shaft (e.g., shaft 16) that has a first end coupled to the ceiling surface and a second end coupled to the driver (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45), 
the at least one opening is positioned shifted from a center line of the waveguide structure which passes through a center of the coupling shaft and a middle of the microwave radiator (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45), and 
rotation round polarization is radiated from the opening (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45).
To the extent that it may be argued that a single embodiment does not disclose all of the claimed subject matter, such as the claimed flange, it would have been obvious to one of ordinary skill in the art to modify the first embodiment by the second embodiment in order to provide deflection while also providing a microwave oven which does not require a complicated operation such as screwing when fixing the rotational antenna.



Claims 3, 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mukumoto in view of US 4092513 A to Rasmussen (“Rasmussen”).
Mukumoto discloses:
Regarding claim 3: 
a heating chamber (e.g., heating chamber 10) that accommodates a substance to be heated (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45); 
a microwave generator (e.g., magnetron 12) that generates a microwave (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45); 
a rotating antenna (e.g., rotational antenna 15) including a ceiling surface, a side-wall surface, and a microwave radiator, the ceiling surface and the side-wall surface constituting a waveguide structure, the rotating antenna radiating the microwave from the microwave radiator into the heating chamber (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45); 2Application No. 15/300,719Attorney Docket No. 11329/503 
a driver (e.g., driving motor 17) that rotates the rotating antenna (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45); and 
a controller (e.g., operating panel 6) that controls the microwave generator and the driver (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45), 
wherein the rotating antenna further includes a flange that is formed on a periphery of the side-wall surface so as to face an inner wall surface of the heating chamber and so as to surround the side-wall surface (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45), 
the flange has choke sections that reduce a leakage of the microwave (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45), 
the choke sections are configured to generate a low impedance region in the flange relative to other region of the flange, the low impedance region surrounding side-wall surfaces (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45), and 
Regarding claim 4: the choke sections are disposed periodically in the flange (e.g., Fig. 2-4 and 7 and col 4, ln 5-67, col 5, ln 50-67 and col 6, ln 1-45).  
Mukumoto does not explicitly disclose slits (as recited in claims and 11).
However, Rasmussen discloses:
Regarding claim 3: the choke sections in the flange include slits (e.g., slits between segments 18-28 and openings 42-44) formed in the flange, the slits being formed at intervals shorter than one quarter of a wavelength of the microwave (e.g., Fig. 1-2 and col 2-3); and
Regarding claim 11: slits (e.g., slits between segments 18-28 and openings 42-44) are formed in both the flange and the resonator, and the slits formed in the resonator and the slits formed in the flange are positioned alternately so as not to be aligned with each other (e.g., Fig. 1-2 and col 2-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Mukumoto as suggested and taught by Rasmussen in order to provide a new and improved field stirrer which improves the energy distribution pattern in the oven and which reduces the concentration of microwave energy in the vicinity of the oven door.
Response to Amendment
The amendment of 09/17/2020 is acknowledged. 
Response to Arguments
Applicant's arguments filed 09/17/2020 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments and then addressing previous rejections under 35 U.S.C. 112 which are no longer applicable based on the present amendments.  The remarks then address the previous prior art rejections, which are no longer applied to the amended claims, which are presently rejected as set forth above.  The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 13, 2021